Powers, J.,
concurring.
Accusations of criminal conduct are tried at the common law by jury; and, wherever this right is guaranteed by the Constitution without quáliñcation or restriction, it must be understood as retained in all those cases which were triable by jury at the common law, and with all the common law incidents to a jury trial, so far, at least, as they can be regarded as tending to the protection of the accused. A petit jury is a body of: 12 men who are sworn to try the facts of a case as they are presented in the evidence placed before them. Any less than this number of 12 would not be a common law jury, and not such a jury as the Constitution guarantees to the accused parties.
In the case at bar I think that the accused was entitled to a common law jury — -that is, a jury of 12 men; and I agree with Judge Blatchford (Dana’s Case, 7 Ben. 1) that to require a defendant to be convicted by a judge, or by six men, in order to have a trial in another court upon appeal, is too much a mockery to be regarded as in any just sense a compliance with the constitutional guaranty. I do not think that the objection to the proceedings of the justice’s courtis removed by the fact that a man can appeal his case, and secure a jury trial in the court above. It does not seem to me to be good reason or good law to compel a man accused of crime to submit to the proceedings of an unauthorized tribunal, saying to him in the meanwhile': “Although you are being tried unlawfully, if you do not like the result you can have a trial before a higher court.” I agree with counsel for the petitioner that “it is not an answer to say that a justice has jurisdiction, without the means to enforce it, by reason of not being supplied with a jury. A court cannot be said to have a jurisdiction which it cannot constitutionally exercise.” Jurisdiction is the power to hear, try, and determine. A justice has no' inherent power to summon a jury. He cannot summon one unless the statute authorizes the act. The statute directing a justice to summon a jury of six is a denial of his jjower to impanel any other number. It is in fact the exclusion of any jury, because six men are not a jury in a case where a common law jury is required.
*400The writ of prohibition in the present case is asked to prevent an illegal trial of the case — to prevent the injury resulting therefrom. An appeal after the injury sought to be prevented is committed is no remedy. For these reasons and others stated in the opinion of the court, I concur.
Zane, C. J., dissented.